RECORD IMPOUNDED

                               NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-3562-20

IN THE MATTER OF THE
ADOPTION OF A CHILD
BY C.M. AND C.M.
_______________________

                  Submitted March 7, 2022 – Decided March 11, 2022

                  Before Judges Sabatino, Rothstadt and Natali.

                  On appeal from the Superior Court of New Jersey,
                  Chancery Division, Family Part, Salem County, Docket
                  No. FA-19-21.

                  Masten and Ray, attorneys for appellant R.H. (Michael
                  J. Napuda, on the brief).

                  Cooper Levenson, PA, attorneys for respondents C.M.
                  and C.M. (Jennifer B. Barr, on the brief). 1

PER CURIAM

         In this contested private adoption matter, appellant R.H. ("Rebecca" or

"appellant") seeks reversal of the Family Part's July 20, 2021 order terminating


1
  We use initials and pseudonyms for the persons mentioned in this case to
protect the identities of the adoptive child and the other minors. R. 1:38-
3(d)(16).
her parental rights as to her biological daughter A.H-Q.F. ("Amy"), pursuant to

N.J.S.A. 9:3-46(a).    The trial court's findings were based on five days of

extensive testimony adduced in proceedings at which appellant was represented

by court-appointed pro bono counsel.

      Appellant opposes the adoption of Amy by her own parents, respondents

C.M. and C.M. (collectively referred to by the pseudonym "the Martins"). She

fundamentally contends the evidence at trial was insufficient to justify the

termination of her rights. Specifically, she contests the court's findings under

the statutory criteria within N.J.S.A. 9:3-46(a), concluding that she had not

"affirmatively assume[d] the duties encompassed by the role of being a parent"

and that termination of her rights is in the child's "best interest." We reject her

contentions and affirm.

                                        I.

      Rebecca, who was born in 1989, is the adult adopted daughter of the

Martins. The Martins adopted Rebecca in 2001 when she was twelve years old.

By the time the Martins adopted her, Rebecca had been in and out of several

resource homes. She had first been placed in foster care due to her biological

mother's drug use and allegations of sexual abuse by her mother's boyfriend.




                                                                             A-3562-20
                                        2
      Rebecca has struggled with behavioral issues and depression as far back

as she can remember. Her life has sadly only become more erratic since she left

the Martins' home in 2007, at eighteen years old. She has a persisting drug

addiction, and she has been in and out of jail on drug-related charges and other

offenses.

      Rebecca has been in relationships with a series of different men, some of

whom she has met in her employment. She married T.H. in 2007, moved with

him to several different states, and eventually divorced him in 2010. In 2009

she met K.R. at work and started a relationship with him that produced two

children, E.M. ("Evan") in March 2010 and Amy in August 2015. Rebecca

married K.R. in 2014. K.R. appears to have not been involved in the raising of

the two children, and he is not a party to this appeal or an objector to Amy's

adoption.

      Rebecca continued moving from home to home in various states. She

gave birth to Evan in 2010 while living with a boyfriend, J.B., who she left the

following year in 2011. Rebecca also gave birth in September 2018 to a third

child, Devon, who is in the custody of his biological father, D.A.

      In August 2012, Evan, then age two, was reportedly found in the back seat

of a car with a stranger who did not know Rebecca or Evan's last names. Evan


                                                                          A-3562-20
                                       3
was placed temporarily in the custody of the Martins, but then was returned to

Rebecca.

      In February 2013, Rebecca contacted the Martins and told them she and

Evan were living in Philadelphia at a place that lacked heating or electricity.

The Martins picked up Evan and he has lived with them since that time. In 2015

the Martins adopted Evan, after Rebecca eventually consented to having her

parental rights terminated.

      When Amy was born in August 2015, Rebecca was living with T.S., a

friend of her biological mother. Two years later in June 2017, Rebecca and Amy

moved in with her biological mother's brother, G.C.

      In October 2017 Rebecca and G.C. were arrested on incest and drug-

related charges. Amy, then two years old, was placed in emergency foster care.

      At a hearing in December 2017, the Martins were awarded sole custody

of Amy. The child has lived there with her brother Evan, and the Martins' two

teenaged biological children, since that time. The court's custody order allowed

Rebecca a minimum of once-per-month visits with Amy, on the condition that

she keep up with drug and mental health treatment.

      Unfortunately, Rebecca continued to have problems with addiction and

law-breaking behavior.    She did not see Amy for over four months from


                                                                          A-3562-20
                                       4
December 2017 through April 2018 when the Martins brought Amy for a visit

at an in-patient drug facility. She moved back in with T.S. in May 2018, and

her visits with Amy became more sporadic after September 2018.

        In December 2019 Rebecca abruptly cancelled a planned visit with Amy

and the Martins due to alleged car trouble. She did not see Amy in person again

through the time of the July 2021 adoption trial, a period of over eighteen

months. They only had occasional telephone and video call contact during that

time.

        In March 2020 Rebecca was convicted in Pennsylvania of a weapons

offense and incarcerated in that state. She was released in April 2020 on a

COVID-19 furlough, but was re-incarcerated the next month on conspiracy

charges.

        The Martins filed a complaint to adopt Amy in January 2021. Rebecca

opposed the termination of her parental rights. After five days of hearings in

July 2021, Judge Michael R. Ostrowksi granted the termination, and this appeal

ensued.2


2
  Consistent with the statute's two-part private adoption process (a termination
hearing under N.J.S.A. 9:3-46, followed by an adoption hearing under N.J.S.A.
9:3-48), the adoption apparently has not yet occurred pending this appeal of
Rebecca’s terminated parental rights.


                                                                          A-3562-20
                                       5
                                        II.

                                        A.

      The applicable legal and statutory principles that guide our review are

undisputed. We first discuss the substantive ones.

      In the absence of a biological parent's consent to surrender parental rights,

a court must terminate the parental rights of the biological parent before it can

authorize the adoption of a child. In re the Adoption of Children by G.P.B., Jr.,

161 N.J. 396, 404 (1999). There are three statutory pathways through which

parental rights may be terminated by court order: (1) under Title 30, specifically

N.J.S.A. 30:4C-15, by which an action for guardianship is decided in favor of

the Division of Child Protection and Permanency; (2) under Title 9, specifically

N.J.S.A. 9:2-18, by which a state-approved adoption agency successfully

pursues an action for termination; and (3) again under Title 9, specifically

N.J.S.A. 9:3-46, by which a possible adoptive parent brings an adoption

complaint. Robert A. Fall & Curtis J. Romanowski, Current N.J. Child Custody,

Protection & Support ("Child Custody"), § 6:1-3 (2021). This last pathway is

the one involved here.

      Whether in the Title 30 or Title 9 context, we must and do recognize that

the termination of a parent's right to raise his or her child is a matter of


                                                                             A-3562-20
                                        6
constitutional magnitude. See Santosky v. Kramer, 455 U.S. 745, 753 (1982);

see also In re Guardianship of K.H.O., 161 N.J. 337, 346 (1999); In re Adoption

of J.E.V., 442 N.J. Super. 472, 481, 487 (App. Div. 2015) (holding that once a

private adoption agency proceeds to seek adoption over the objection of a parent,

that parent has the right to counsel, as "[a]fter the elimination of the death

penalty, [this court] [could] think of no legal consequence of greater magnitude

than the termination of parental rights.").

      In G.P.B., Jr., our Supreme Court charted the evolution of Title 9 as it

bears upon adoption matters. The Court particularly emphasized where certain

core concepts included in Title 9 differ from their similarly phrased counterparts

under Title 30 in the context of terminating parental rights. G.P.B., Jr., 161 N.J.

at 396.

      As the Court explained in G.P.B., Jr., N.J.S.A. 9:3-46, up until 1994,

"simply stated that the rights of a parent could not be terminated unless the court

found that the parent 'failed to perform the regular and expected parental

functions of care and support of the child, [including] maintenance of an

emotional relationship.'"    G.P.B., Jr., 161 N.J. at 405.       Since 1994, the

Legislature has modified its approach from "favor[ing] the interests of the

biological parent . . . to emphasiz[ing] the needs of the child." Ibid. (citing L.


                                                                             A-3562-20
                                         7
1993, c. 346, sec. 9 (eff. April 27, 1994)). Under that modified approach, the

concept of "affirmatively assum[ing] the duties encompassed by the role of

being a parent" has taken on a starkly broader and more elaborate meaning under

the Title 9 statute. This baseline concept of parenting goes beyond merely the

"maintenance of an emotional relationship" between a parent and a child. Id. at

405-06; 410-12.

      As the Court also detailed in G.P.B., Jr., further amendments to the statute

in 1998 served "to underscore the significance of the affirmative assumption of

parental duties. . . . the amendment reflects decreasing legislative tolerance for

biological parents who . . . do not assume the responsibilities of parenthood."

Id. at 408 (emphasis added).

      The present case, in which Rebecca has not voluntarily placed her child

for adoption and objects to the Martins' adoption complaint, is governed by

N.J.S.A. 9:3-46(a). The relevant portion of the statute reads as follows:

            a. A person who is entitled to notice pursuant to section
            9 of P.L.1977, c. 367 (C.9:3-45)3 shall have the right to
            object to the adoption of his child within 20 days after
            the filing of the complaint for adoption for a State

3
   N.J.S.A. 9:3-45, requiring that a "parent" receive notice of a complaint filed
in an adoption proceeding under Title 9, defines "parent" as "(1) the husband of
the mother of a child born or conceived during the marriage or (2) a putative or
alleged biological mother or father of a child." Appellant obviously meets that
definition, as her biological parentage of Amy is undisputed.
                                                                            A-3562-20
                                        8
            resident and 35 days after the filing in the case of a
            nonresident. Failure to object within that time period
            constitutes a waiver of the right to object.

            In a contest between [a parent] objecting to the adoption
            and the prospective adoptive parent, the standard shall
            be the best interest of the child. The best interest of a
            child requires that a parent affirmatively assume the
            duties encompassed by the role of being a parent. In
            determining whether a parent has affirmatively
            assumed the duties of a parent, the court shall consider,
            but is not limited to consideration of, [1] the fulfillment
            of financial obligations for the birth and care of the
            child, [2] demonstration of continued interest in the
            child, [3] demonstration of a genuine effort to maintain
            communication with the child, and [4] demonstration of
            the establishment and maintenance of a place of
            importance in the child's life.
            …

            [N.J.S.A. 9:3-46(a) (emphasis added).]

      Importantly, the statute outlines two distinct circumstances in which a

biological parent may object to a third party's adoption complaint. Each of them

involves a unique evidentiary showing on the part of petitioner before an

adoption may proceed. Only the first portion of the statute, quoted above, is

relevant to this case. It concerns solely "private" adoptions4 where the child has




4
  These are at times also referred to as "independent" or "private placement"
adoptions in this State's case law and under Title 9.

                                                                            A-3562-20
                                        9
not been "placed for adoption." Child Custody §§ 6:2-3, 15:2-1 (citing G.P.B.,

Jr., 161 N.J. at 413).

      A "private" adoption describes any scenario in which the child is placed

into an adoptive home from a source other than a state-approved adoption

agency. Id. at § 6:2-3(a) (citing In re Adoption of Baby T., 308 N.J. Super. 344,

359 (Ch. Div. 1997)).        N.J.S.A. 9:3-39.1(a)(3) authorizes such private

placements with a child's relatives, including siblings, an aunt, uncle,

grandparent, birth father, or stepparent. Ibid. A child has been "placed for

adoption" when the parent has transferred custody of the child to a third party

for the purpose of adoption. N.J.S.A. 9:3-38(g).

      The latter portion of the statute, N.J.S.A. 9:3-46(a)(1) and (2), concerns

the second possible circumstance, in which a biological parent has objected to

the adoption complaint after having "placed" the child for adoption. Such

situations generally arise where the parent has surrendered the child in a non -

agency setting, or if the agency surrender is invalid, either of which entitle the

parent to notice and an opportunity to object to the adoption. Child Custody §

15:3-1.

      When a biological parent has "placed" a child for adoption and later

objects to an adoption complaint, the trial court is bound to enter a judgment


                                                                            A-3562-20
                                       10
over the parent's objection if it finds a "fail[ure] to perform the regular and

expected parental functions of care and support of the child" on the objecting

parent's part. N.J.S.A. 9:3-46(a)(1) (emphasis added). The relevant findings

must be made within a six-month window preceding the placement for adoption.

See also In re Adoption of a Child by J.D.S., 353 N.J. Super. 378, 395-96 (App.

Div. 2002) (distinguishing the "best interest" and "regular and expected parental

functions" analyses under the statute, finding only the former applied in that

case because the objecting parent had not relinquished custody of her child to

her in-laws with the purpose of "placing" the child for adoption). 5

      In sum, while not all "placements for adoption" result in "private

adoptions" and not all "private adoptions" follow a "placement" by the parent,

the salient points relevant to the procedural posture of this case are: (1) that no

agency was involved, state-approved or otherwise; and (2) that Rebecca did not

"place" her child for adoption.     In such situations, a different standard for

termination governs.




5
   In G.P.B., Jr., the Court suggested that the "regular and expected parental
functions" analysis under N.J.S.A. 9:3-46(a)(1) and (2) holds biological parents
up to more "onerous" parental duties than does the "best interest of the child"
standard under N.J.S.A. 9:3-46(a). 161 N.J. at 410-11; accord J.D.S., 353 N.J.
Super. at 395.
                                                                             A-3562-20
                                       11
      That standard is denoted in N.J.S.A. 9:3-46(a) as the "best interest of the

child" standard. We hasten to acknowledge that this "best interest of the child"

standard in the Title 9 context differs significantly from the considerations

prompted by the essentially identical phrase under Title 30.

      In G.P.B., Jr., the Court commented that although this state's case law had

historically "read both statutory schemes [i.e., Title 9 and Title 30] as depending

on proof of harm to the child," the Legislature's goals with respect to both have

since diverged. G.P.B., Jr., 161 N.J. at 411-12 (citing In re Baby M, 109 N.J.

396, 426 (1988)).     Under Title 30, "the 'best interests' 6 test continues to

concentrate on whether the parent has harmed or is likely to continue to harm

the child . . . harm to the child's safety, health, or development, can lead to the

termination of parental rights." Ibid. (internal citations omitted). By contrast,

in the present Title 9 context, the Legislature's focus has shifted "from harm to

the child to the discharge of parental functions." Id. at 412 (emphasis added).

      In keeping with this shift of focus, "Title 9 proceedings are less concerned

[with] … harm and more with the parent's willingness and ability to provide

effective parenting." Ibid. (emphasis added). Hence, when analyzing the child's


6
  We note the Title 9 statute refers to "best interest" in both the singular and the
plural, but that inconsistency has not been viewed to be meaningful. Title 30
refers to "best interests of the child" solely in the plural.
                                                                              A-3562-20
                                        12
"best interest" under Title 9, the "question is not whether the child would be

better off with the adoptive parent, but whether the biological parent has failed

to fulfill his or her duties." G.P.B., Jr., 161 N.J. at 413 (emphasis added).

      As expressed in the text of N.J.S.A. 9:3-46(a), the "best interest of the

child" requires that the biological parent "affirmatively assume the duties

encompassed by the role of being a parent." Unlike the latter portion of the

statute not applicable here (which sets a six-month time frame for the court to

assess the objecting parent's behavior), no time limit applies to assessing a

parent's behavior under the "best interest" standard. In re Adoption of a Child

by C.J., 465 N.J. Super. 162, 174 (App. Div. 2020) (citing G.P.B., Jr., 161 N.J.

at 411).

      As we noted above, N.J.S.A. 9:3-46(a) specifies four non-exhaustive

criteria to aid the trial court's determination of whether a parent has

"affirmatively assume[d]" parental duties. These criteria are:

            (1) the fulfillment of financial obligations for the birth
            and care of the child;

            (2) demonstration of continued interest in the child;

            (3) demonstration of a genuine effort to maintain
            communication with the child; and

            (4) demonstration of the establishment and
            maintenance of a place of importance in the child's life.

                                                                                A-3562-20
                                       13
             [N.J.S.A. 9:3-46(a) (emphasis added).]

      Though the trial court is free to "consider other factors in determining the

child's best interest," G.P.B., Jr., 161 N.J. at 413, it is inappropriate for the court

to include considerations applicable to Title 30's distinct "best interest" analysis

used in cases brought by the DCPP. See C.J., 465 N.J. Super. at 180. Hence,

comparisons between the potential adoptive parents (here, the Martins) and the

biological parents (here, Rebecca) are to be avoided. Ibid.; see also Child

Custody § 15:2-1.

      Our state's case law has further emphasized that the "best interest"

standard under N.J.S.A. 9:3-46(a) "does not necessarily favor adoption." See .

e.g., J.D.S., 353 N.J. Super. at 398-401 (holding that termination of the objecting

parent's parental rights under the N.J.S.A. 9:3-46(a) "best interest" analysis was

warranted based on the record, although the trial judge erred in granting the

plaintiff grandparents' the adoption without first determining, in accordance

with N.J.S.A. 9:3-48, that the adoption would be in the child's best interest).

      Lastly, "as a matter of federal constitutional imperative," the evidentiary

burden in proving the statutory factors for termination rests on the potential

adoptive parent or plaintiff. C.J., 465 N.J. Super. at 178; see also Child Custody

§ 15:2-4. That burden must be established by clear and convincing evidence.


                                                                                A-3562-20
                                         14
C.J., 465 N.J. Super. at 178. If a plaintiff has met that threshold and the court

has found against the objecting parent, the plaintiff's burden for establishing that

adoption of the child would be in the child's best interest eases to a

preponderance of the evidence standard. Child Custody § 15:2-4.

                                        B.

      In evaluating the trial court's application of these substantive criteria to

the facts of this case, we adhere to well-established standards of appellate

review. Our review of appeals from orders terminating parental rights is limited.

The trial court's factual and credibility determinations are to be accorded

significant deference, considering the court's feel for the case based on its

opportunity to see and hear the witnesses. C.J., 465 N.J. Super. at 173 (citing

Cesare v. Cesare, 154 N.J. 394, 412 (1998) and J.D.S., 353 N.J. Super. at 394).

      We must not disturb the trial court's findings "unless they are 'so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice.'" J.D.S., 353

N.J. Super. at 394 (quoting Rova Farms Resort, Inc. v. Invs. Ins. Co. of Am., 65

N.J. 474, 484 (1974)). However, a trial court's interpretation of "the law and the

consequences that flow from established facts are not entitled to any special




                                                                              A-3562-20
                                        15
deference." C.J., 465 N.J. Super. at 173 (quoting State v. Pomianek, 221 N.J.

66, 80 (2015)).

                                       C.

      Having considered Rebecca's arguments in light of these standards, and

the record as a whole, we affirm the trial court's termination of her parental

rights.   We do so substantially for the sound reasons set forth in Judge

Ostrowski's thoughtful post-trial oral opinion.

                                       1.

      In his oral decision, the judge first noted that the Pennsylvania Court of

Common Pleas, which issued the December 2017 order granting custody of Amy

to the Martins with Rebecca's consent, had found Rebecca "abdicated her

parental responsibilities to [the Martins]." The court found that from that date

to the present day, the Martins have "engage[d] in all the fundamental conduct

and behavior assuming the responsibilities of a parent," and are "solely

responsible" for Amy's day-to-day needs and upbringing.

      The judge found "by clear and convincing evidence . . . that the [Martins]

have predominantly honored their obligations from the Pennsylvania court

order[,]" particularly making the "appropriate efforts" to arrange Rebecca 's and

Amy's monthly visits. Despite those efforts on behalf of the Martins, the judge


                                                                           A-3562-20
                                      16
observed that Rebecca would not "ma[k]e significant strides to try to find a

make-up date or find alternative arrangements" following "last-minute

cancellation[s]" of several visitation appointments. The judge characterized

these relatively intermittent visitations since the December 2017 order as less

akin to "mother/child visitation[,]" but rather "more like one would expect with

a family friend or a friend." The judge found "nothing here that convinces [him]

that these are anything other than mandated, casual events."

      Turning to the criterion within the statute, N.J.S.A. 9:3-46(a), the judge

concluded that Rebecca lacked "consistent involvement" in Amy's life, aside

from the occasional birthday gift or clothes, and a handful of visitations. The

judge also noted the lack of any "shred of evidence presented . . . that [Rebecca]

has ever filed with this [c]ourt or had any hearings since this order was put into

place, asking the [c]ourt to lift restrictions . . . [or] expand parenting time."

      Turning to the statutory factor of the "fulfilment of financial obligations"

to Amy, N.J.S.A. 9:3-46(a), the judge found that, although they had been met

by Rebecca for the first approximately two years of Amy's life, the Martins had

handled them since Amy was just over two years old. The judge made clear he

was "not specifically comparing the lifestyle that [Amy] is accustomed to, at

least financially" between the Martins and Rebecca, but rather considering what


                                                                               A-3562-20
                                        17
Rebecca has provided "within the context of [her] ability" to support Amy. From

that perspective, the court found Rebecca has fallen short for over half of Amy's

life.7

         The remaining three statutory factors were ascribed greater weight and

more in-depth analysis by the judge. First, the judge found the absence of a

"genuine effort to maintain communication with the child" on Rebecca's behalf.

N.J.S.A. 9:3-46(a). In particular, the judge found that Rebecca's "own behavior

. . . interfered with some of the contact" between her and Amy, including the

criminal violations of which she was convicted. To the extent the Martins

thwarted any contact between Amy and Rebecca, the judge was persuaded that

the Martins reasonably limited contact when they felt doing so was safer and

healthier for Amy.

         As to whether Rebecca has maintained "a place of importance" in Amy's

life, N.J.S.A. 9:3-46(a), the judge rightly acknowledged that such an assessment

involves more than a parent's "subjective intent." The court found the Martins

proved "by clear and convincing evidence, an absence of such a demonstration,"

particularly considering "the minimal efforts . . . by [Rebecca], the failure . . .


7
   We are cognizant, as was the trial judge, of appellant's indigent status and
therefore do not hinge our decision on that particular statutory factor as an
essential element.
                                                                             A-3562-20
                                       18
to make application to this [c]ourt perhaps time and time and time again." The

judge described Rebecca's efforts underlying this appeal were "too little too

late."

         Addressing Amy's best interest more broadly, the judge expressed

concerns that "[b]y [her] own testimony, [Rebecca] is not ready and may not be

ready for at least six months to even have unsupervised overnight parenting time

or visitation" with Amy. While that speculative estimate may or may not

materialize, Amy's "life continues to hang in the balance." The judge also

stressed that "[o]ne of the things that is vitally important to a child is knowing

his or her place in life . . . having a sense of permanency, not just perceived."

                                          2.

         Following our review of the record, we are satisfied there is ample support

for all of these findings made by the trial judge. His decision is also manifestly

consistent with the governing law. We need not add more to his thoughtful

analysis.     Although appellant's life circumstances have undoubtedly been

difficult, both as a young child and after she left the Martins' home at the age of

eighteen, she has failed to demonstrate a sustained ability and commitment to

parent any of her three children, including Amy. We recognize that appellant

has made admirable progress in abating her drug and mental health issues, but


                                                                              A-3562-20
                                         19
the judge had ample reason to conclude those recent steps did not negate

appellant's long track record of neglect and instability. Respondents met their

burden of proof, as shown by the judge's meticulous discussion of the evidence.

      To the extent we have not discussed them, all other arguments raised on

appeal lack sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-3562-20
                                      20